United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1703
Issued: November 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 10, 2015 appellant, through counsel, filed a timely appeal from a March 26,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty causally related to factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated December 12, 2014,
the Board set aside a December 12, 2013 OWCP decision finding that the medical evidence was
insufficient to establish that appellant sustained an emotional condition causally related to a
1

5 U.S.C. § 8101 et seq.

compensable work factor.2 The Board determined that a December 2, 2013 report from
Dr. Christiane Tellefsen, a Board-certified psychiatrist, was insufficient to resolve the issue of
whether appellant sustained an emotional condition as a result of the compensable employment
factors. The Board remanded the case for OWCP to obtain a supplemental report from
Dr. Tellefsen. The facts and circumstances as set forth in the prior decision are incorporated by
reference. The facts relevant to the instant appeal will be set forth.
In her initial report dated December 2, 2013, Dr. Tellefsen discussed appellant’s assertion
that she sustained osteoarthritis of the knees as a result of her work duties. She also noted that
she had a history of gastrointestinal issues resulting in a hospitalization in September 2012 and
esophageal surgery in December 2012. Appellant alleged that John Cox, her supervisor, flirted
with her and then harassed her after she told him to stop his inappropriate behavior. She had
difficulty finishing her route because of her knee condition. Appellant’s route increased from
800 mailboxes to 1,000 mailboxes and she received disciplinary action for taking too much time
to deliver mail. Dr. Tellefsen diagnosed an adjustment disorder with anxiety, psychological
factors affecting a physical condition, and achalasia. She found that appellant attributed many of
her physical symptoms to stress beginning in 2011. Dr. Tellefsen indicated that the statement of
accepted facts (SOAF) conflicted with appellant’s account of her work situation as it found that
Mr. Cox did not harass her or treat her unfairly. She attributed appellant’s adjustment disorder to
“adjusting to the work stress from a harassing boss, or the work stress from her worsening
physical condition leading to deteriorating work performance, and thus negative attention from
her boss.” Dr. Tellefsen opined that if appellant’s knee condition was related to employment
then “conceivably her work stress would be a complication of the arthritis.”
After the Board’s December 12, 2014 decision remanding the case, OWCP requested that
Dr. Tellefsen clarify whether appellant experienced an emotional condition due to the
compensable work factors. It advised that a condition was compensable if work factors
contributed in any way to the condition.
In a supplemental report dated February 26, 2015, Dr. Tellefsen again reviewed the
SOAF and noted that appellant had work limitations from nonemployment-related arthritis of
both knees. She related:
“My understanding of the information in the SOAF is that her knee arthritis is not
an accepted condition and that [the employing establishment] does not
acknowledge that any harassment occurred. [Appellant], on the other hand,
reports that her job delivering mail, with, at some point, a markedly increased
workload, led to the worsening of her knee pain. She said that this, in turn, led to
emotional distress when she was not able to complete her job as efficiently as she
had been able to prior to developing the arthritis. [Appellant] also reported that,
2

Docket No. 14-1043 (issued December 12, 2014). On April 6, 2012 appellant, then a 50-year-old letter carrier,
filed an occupational disease claim alleging that she sustained depression, stress, and headaches due to factors of her
federal employment. She stopped work on March 26, 2012. The Board determined that OWCP properly accepted
as compensable work factors that she was unable to complete her route in eight hours beginning in September 2011
and that she continued to work overtime after the employing establishment reduced her route in March 2012 because
of her knee condition.

2

in part, as a result of this diminished efficiency related to the knee pain, she was
harassed by her supervisor. She had a separate issue with the supervisor
involving retaliation for rebuffed sexual harassment. That was not even
mentioned in the SOAF.
“In the summer of 2012 [appellant] developed symptoms of depression, what I
ultimately diagnosed as [a]djustment [d]isorder, in relation to all of these events
and the worsening pain and disability from her knees.
“As I stated in my original report, without verification from the [employing
establishment] that these stressful events were work related, I am unable to
formally connect her subsequent [a]djustment [d]isorder with her work. I do
think it is clear that a large part of her emotional distress stems from her
worsening physical condition and impairment from her osteoarthritis. That
arthritis, however, is not an accepted condition. Therefore, whatever psychiatric
fallout she had from this would also not be an accepted condition. Therefore,
there is no medical evidence that an accepted work factor contributed in any way
to her condition.”
Dr. Tellefsen indicated that appellant’s condition “was further complicated by what
appears to be a possibly unrelated gastrointestinal disorder for which she ultimately required
surgery later in 2012.” She concluded that the adjustment disorder was not related to the
compensable employment factors.
By decision dated March 26, 2015, OWCP denied modification of its October 5, 2012
decision. It found that Dr. Tellefsen’s opinion represented the weight of the evidence and
demonstrated that appellant did not have a diagnosed condition as a result of the compensable
work factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force, or his or her frustration from not being permitted to work in a particular environment, or
to hold a particular position.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
3

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

3

adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.6
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the claimant,8 must be
one of reasonable medical certainty9 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
ANALYSIS
On prior appeal, the Board found that appellant had established as compensable work
factors that she was unable to complete her route in eight hours following a September 2011
route change and that, after the employing establishment reduced her route in March 2012 due to
her bilateral knee osteoarthritis, she still had to work overtime multiple evenings a week to
complete her route. The Board found that the December 2, 2013 report from Dr. Tellefsen was
insufficient to resolve the issue of whether appellant sustained an emotional condition. Upon
remand, OWCP specifically requested that the physician address whether compensable work
factors contributed in any way to her condition. Based on Dr. Tellefsen’s February 26, 2015
supplemental report, it denied appellant’s emotional condition claim.
The Board finds that Dr. Tellefsen’s opinion is sufficiently well rationalized to establish
that appellant did not sustain an emotional condition as a result of the accepted compensable
work factors. In her initial report dated December 2, 2013, Dr. Tellefsen discussed the history of
injury and the factors to which appellant attributed her condition. She diagnosed an adjustment
disorder with anxiety largely due to physical symptoms beginning in 2011 and harassment by her
supervisor. Dr. Tellefsen found that appellant’s adjustment disorder resulted from either
harassment or a declining physical condition causing decreased work performance. In a
supplemental report dated February 26, 2015, she noted that appellant attributed her stress to an
increase in knee pain such that she was unable to adequately perform her work duties as well as
harassment by her supervisor, Mr. Cox, due to her worsening work performance. Appellant also
5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Id.

7

John J. Montoya, 54 ECAB 306 (2003).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

Supra note 7.

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

related that Mr. Cox sexually harassed her and retaliated against her when she objected to the
harassment. Dr. Tellefsen attributed the majority of her emotional symptoms to her increased
knee osteoarthritis, which she noted was not accepted as employment related. She also indicated
that appellant experienced a gastrointestinal disorder. Dr. Tellefsen determined that her
adjustment disorder was unrelated to the compensable work factors. In reaching her conclusions,
she thoroughly discussed the statement of accepted facts as well as appellant’s description of the
work factors to which she attributed her stress-related condition. Dr. Tellefsen explained that her
condition resulted from stress as a result of a decline in her physical condition due to
nonemployment-related osteoarthritis. Her report is detailed, well rationalized and based on an
accurate factual background; consequently, it represents the weight of the evidence.11 Appellant,
therefore, has not met her burden of proof to establish an emotional condition as a result of the
compensable work factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty causally related to factors of her federal employment.

11

See G.G., Docket No. 15-0985 (issued August 21, 2015); B.O., Docket No. 15-0385 (issued August 19, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2015 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

